DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino et al (US 8,381,831), hereinafter Sekino.

Regarding claim 1, Sekino discloses an impact tool (Fig. 1) comprising: 
a housing (Fig. 1, item 1); 
an electric motor (Fig. 1, item 13) supported within the housing and having a motor shaft (Fig. 1, item 132); 
a drive assembly (Fig. 1, item 9, 6, 61, 91) configured to convert a continuous rotational input from the motor shaft to consecutive rotational impacts upon a workpiece (Col. 6, lines 31-50), the drive assembly including a camshaft (Fig. 1, item 9) having a front portion and a rear portion (Fig. 1, camshaft 9 has a front portion and a rear portion, rear portion is item 132), the rear portion (Fig. 1, item 132) being closer to the electric motor than the front portion; and 
a gear assembly (Fig. 1, item 2, 3) coupled between the motor shaft and the drive assembly, the gear assembly including a ring gear (Fig. 1, item 23) that is rotationally and radially fixed relative to the housing (Col. 7, lines 29-55), and a plurality of planet gears (Fig. 1, item 22) meshed with the ring gear, 
wherein each of the plurality of planet gears is coupled to the rear portion of the camshaft (Col. 7, lines 29-55, planetary gears 22 are coupled to camshaft 9) (Col. 7, lines 5-28), and 
wherein a line of action of a radial load exerted by the rear portion of the camshaft on the housing passes through one of the plurality of planet gears and the ring gear (Fig. 1, line of action of radial load of camshaft 9 passes through ring gear 23).

Regarding claim 2, Sekino discloses the impact tool wherein: the drive assembly includes a hammer (Fig. 1, item 61) and an anvil (Fig. 1, item 91), the hammer is configured to reciprocate along the camshaft (Col. 6, line 55-Col. 7, line 5) and to impart consecutive rotational impacts to the anvil (Col. 6, line 55-Col. 7, line 5), the front portion of the camshaft includes a cylindrical projection (Fig. 1, item 45), the anvil includes a pilot bore (Fig. 1, anvil has a pilot bore 92) in which the cylindrical projection is received (Fig. 1), and the front portion of the camshaft is radially supported by engagement between the cylindrical projection and an inner periphery of the pilot bore (Fig. 1) (Col. 10, line 47-Col. 10, line 62).

Regarding claim 3, Sekino discloses the impact tool wherein the housing includes a gear case (Fig. 1, middle of housing 1 is gear case, because drive assembly and gear assembly are located in the middle of housing 1) in which the drive assembly and the gear assembly are at least partially received, and a motor housing (Fig. 1, rear of housing 1 is motor housing, because electric motor 13 is located in the rear of housing 1) in which the electric motor is at least partially received.

Regarding claim 4, Sekino discloses the impact tool wherein the gear case includes a rear end cap (Fig. 1, item 131) adjacent the motor housing, and wherein the motor shaft extends through the rear end cap (Fig. 1, motor shaft 132 extends through rear end cap 131).

Regarding claim 5, Sekino discloses the impact tool wherein the rear end cap includes a recess (Fig. 2, rear end cap 131 has a recess), and wherein the ring gear (Fig. 1, item 23) is press-fit within the recess (Fig. 2, ring gear 23 is inserted into rear end cap 131).

Regarding claim 14, Sekino discloses an impact tool (Fig. 1) comprising: 
a housing (Fig. 1, item 1) including a front housing (Fig. 1, front housing is front of housing 1), a motor housing (Fig. 1, motor housing is back of housing 1), and a support (Fig. 1, item 131) coupled between the front housing and the motor housing (Fig. 1), the support including an annular wall defining a recess (Fig. 1, support 131 has a recess), 
an electric motor (Fig. 1, item 13) positioned at least partially within the motor housing and having a motor shaft (Fig. 1, item 132) extending through the support (Fig. 1); 
a drive assembly (Fig. 1, item 9, 6, 61, 91) configured to convert a continuous rotational input from the motor shaft to consecutive rotational impacts upon a workpiece (Col. 6, lines 31-50), the drive assembly including a camshaft (Fig. 1, item 9) having a front portion and a rear portion (Fig. 1, camshaft 9 has a front portion and a rear portion), the rear portion being closer to the electric motor than the front portion; and 
a gear assembly (Fig. 1, item 2, 3) coupled between the motor shaft and the drive assembly, the gear assembly including a ring gear (Fig. 1, item 23) that is rotationally and radially fixed relative to the housing (Col. 7, lines 29-55), and a plurality of planet gears (Fig. 1, item 22) meshed with the ring gear, 
wherein each of the plurality of planet gears is coupled to the rear portion of the camshaft (Col. 7, lines 29-55, planetary gears 22 are coupled to camshaft 9) (Col. 7, lines 5-28).

Regarding claim 15, Sekino discloses the impact tool wherein a line of action of a radial load exerted by the rear portion of the camshaft on the housing passes through one of the plurality of planet gears, the ring gear (Fig. 1, line of action running through camshaft 9 passes through ring gear 23), and the support (Fig. 1).


Regarding claim 16, Sekino discloses the impact tool wherein the support includes a rear wall (Fig. 1, support 131 has rear wall) extending radially inward from the annular wall, and wherein the impact tool further comprises a washer (Fig. 1, item 15) positioned between the rear wall and the camshaft (Fig. 1, washer 15 is located between support 131 and camshaft 132) for absorbing a thrust load applied to the camshaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino.

Regarding claim 6, Sekino discloses the impact tool wherein the ring gear is connected with the rear end cap (Fig. 2, ring gear 23 is connected with rear end cap 131).
Sekino does not expressly disclose that the ring gear is integrally formed with the rear end cap.  However, It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to form the ring gear as one piece with the end cap, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  This modification would not affect the operation of the impact tool.

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino in view of Beyerl (US 2017/0310194).

Regarding claim 7, Sekino is silent about the impact tool further comprising a PCB assembly coupled to the motor housing by a plurality of fasteners.
However, Beyerl teaches an impact tool further comprising a PCB assembly (Fig. 16A, item 304) coupled to the motor (Fig. 21, iem 126) housing by a plurality of fasteners (Fig. 23A, item 406) (Para. 0057-0060).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sekino and Beyerl to modify the tool of Sekino to include the PCB assembly of Beyerl.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a controller to optimize the functionality of the impact tool.

Regarding claim 8, Sekino is silent about the impact tool wherein the PCB assembly includes a first PCB including a plurality of switches, a second PCB including a plurality of Hall-effect sensors, and a heat sink disposed between the first PCB and the second PCB.
However, as previously combined, Beyerl teaches the PCB assembly includes a first PCB including a plurality of switches (Para. 0057-0060), a second PCB including a plurality of Hall-effect sensors (item 128) (Para. 0057-0060), and a heat sink (Fig. 23A, item 306) disposed between the first PCB and the second PCB.

Regarding claim 9, Sekino is silent about the impact tool wherein the first PCB includes a plurality of holes through which the corresponding plurality of fasteners extend, and wherein each of the plurality of fasteners includes a head that is at least partially received within a respective hole in the first PCB and that directly engages the heat sink.
However, as previously combined, Beyerl teaches the first PCB includes a plurality of holes (Fig. 23A, holes where fasteners 406 are) through which the corresponding plurality of fasteners extend (Fig. 23A, item 406), and wherein each of the plurality of fasteners includes a head that is at least partially received within a respective hole in the first PCB and that directly engages the heat sink (Fig. 23A-23B) (Para. 0057-0660).

Regarding claim 10, Sekino is silent about the impact tool wherein the motor housing includes a plurality of mounting bosses, each of the plurality of mounting bosses having a metal sleeve molded within the mounting boss and configured to receive one of the plurality of fasteners.
However, Beyerl teaches the impact tool wherein the motor housing includes a plurality of mounting bosses, each of the plurality of mounting bosses having a metal sleeve (Fig. 23A-23B, item 400) molded within the mounting boss and configured to receive one of the plurality of fasteners (Fig. 23A-23B, metal sleeve received fasteners 406).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sekino and Beyerl to modify the impact tool of Sekino to include the mounting bosses of Beyerl.  A person of ordinary skill in the art would have been motivated to make such change in order to securely fasten the PCB within the tool and to prevent damage to the PCB within the tool.

Claim 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino in view of Friedman et al (US 2011/0188232), hereinafter Friedman.

Regarding claim 11, Sekino is silent about the impact tool further comprising a bushing configured to rotationally support the anvil, wherein the anvil includes an annular recess, and wherein the anvil is engageable with the bushing at a first contact area and a second contact area separated from the first contact area by the annular recess.
However, Friedman teaches an impact tool (Fig. 1) further comprising a bushing (Fig. 21, item 500) configured to rotationally support the anvil (Para. 0114), wherein the anvil (Fig. 21, item 488) includes an annular recess (Fig. 21, anvil has an annular recess), and wherein the anvil is engageable with the bushing at a first contact area (See annotated Fig. 21 below) and a second contact area (See annotated Fig. 21 below) separated from the first contact area by the annular recess.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sekino and Friedman to modify the tool of Sekino to include the bushing of Friedman.  A person of ordinary skill in the art would have been motivated to make such change in order to reduce the friction between the components of the tool, thus increasing the longevity of the tool.

    PNG
    media_image1.png
    663
    669
    media_image1.png
    Greyscale

Regarding claim 12, Sekino in view of Friedman does not expressly disclose the impact tool wherein the bushing has an axial length between 1.5 inches and 3.5 inches.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to utilize a bushing with an axial length between 1.5 inches and 3.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 13, Sekino is silent about the impact tool wherein engagement between the anvil and the cylindrical projection defines a rearmost supported point of the anvil, wherein engagement between the bushing and the anvil defines a forwardmost supported point of the anvil, wherein an axial distance from the rearmost supported point to the forwardmost supported point defines a total supported length of less than 4.25 inches, and wherein a ratio of an axial length of the bushing to the total supported length is between 0.5 and 0.9.
However, Friedman teaches wherein engagement between the anvil (Fig. 21, item 488) and the cylindrical projection (Fig. 21, item 480) defines a rearmost supported point of the anvil (Fig. 21, where anvil 488 contacts cylindrical projection 480 is rearmost supported point), wherein engagement between the bushing (Fig. 21, item 500) and the anvil (Fig. 21, item 488) defines a forwardmost supported point of the anvil (Fig. 21, where anvil 488 contacts bushing 500 is forwardmost supported point).
Sekino in view of Friedman does not expressly disclose an axial distance from the rearmost supported point to the forwardmost supported point defines a total supported length of less than 4.25 inches, and wherein a ratio of an axial length of the bushing to the total supported length is between 0.5 and 0.9.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to design the supported length to be less than 4.25 inches and design the ratio of bushing axial length to total supported length to be between 0.5 and 0.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 17, Sekino discloses an impact tool (Fig. 1) comprising: 
a housing (Fig. 1, item 1); 
an electric motor (Fig. 1, item 13) supported within the housing and having a motor shaft (Fig. 1, item 132); 
a drive assembly (Fig. 1, item 9, 6, 61, 91) configured to convert a continuous rotational input from the motor shaft to consecutive rotational impacts upon a workpiece (Col. 6, lines 31-50), the drive assembly including:
a camshaft (Fig. 1, item 9) having a front portion and a rear portion (Fig. 1, camshaft 9 has a front portion and a rear portion), the rear portion being closer to the electric motor than the front portion, and the front portion including a cylindrical projection (Fig. 1, item 45), 
an anvil (Fig. 1, item 91) including a pilot bore (Fig. 1, item 92) in which the cylindrical projection is received (Fig. 1), and 
a hammer (Fig. 1, item 61) configured to reciprocate along the camshaft and to impart consecutive rotational impacts to the anvil (Col. 6, line 55-Col. 7, line 5); 
a gear assembly (Fig. 1, item 2, 3) coupled between the motor shaft and the drive assembly, the gear assembly including a ring gear (Fig. 1, item 23) that is rotationally and radially fixed relative to the housing (Col. 7, lines 29-55), and a plurality of planet gears (Fig. 1, item 22) meshed with the ring gear. 

Sekino is silent about a bushing configured to rotationally support the anvil, the bushing having an axial length, wherein engagement between the anvil and the cylindrical projection defines a rearmost supported point of the anvil, wherein engagement between the bushing and the anvil defines a forwardmost supported point of the anvil.
However, Friedman teaches an impact tool (Fig. 1) having a bushing (Fig. 21, item 500) configured to rotationally support the anvil, the bushing having an axial length (Fig. 21, item 500), wherein engagement between the anvil (Fig. 21, item 488) and the cylindrical projection (Fig. 21, item 480) defines a rearmost supported point of the anvil (Fig. 21, where anvil 488 contacts cylindrical projection 480 is rearmost supported point), wherein engagement between the bushing (Fig. 21, item 500) and the anvil (Fig. 21, item 488) defines a forwardmost supported point of the anvil (Fig. 21, where anvil 488 contacts bushing 500 is forwardmost supported point).

It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sekino and Friedman to modify the tool of Sekino to include the bushing of Friedman.  A person of ordinary skill in the art would have been motivated to make such change in order to reduce the friction between the components of the tool, thus increasing the longevity of the tool.

Sekino in view of Friedman does not expressly disclose wherein an axial distance from the rearmost supported point to the forwardmost supported point defines a total supported length of less than 4.25 inches, and wherein a ratio of the axial length of the bushing to the total supported length is between 0.5 and 0.9.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to design the supported length to be less than 4.25 inches and design the ratio of bushing axial length to total supported length to be between 0.5 and 0.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  2144.05.II.A.

Regarding claim 18, Sekino is silent about the impact tool wherein the anvil includes an annular recess, and wherein the anvil is engageable with the bushing at a first contact area and a second contact area separated from the first contact area by the annular recess.
However, Friedman teaches the anvil includes an annular recess (Fig. 21, item 488), and wherein the anvil is engageable with the bushing (Fig. 21, item 500) at a first contact area (See Friedman annotated Fig. 21 above) and a second contact area (See Friedman annotated Fig. 21 above) separated from the first contact area by the annular recess.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino in view of Friedman further in view of Beyerl.

Regarding claim 19, Sekino discloses the housing includes a motor housing (Fig. 1, item 1) configured to support the electric motor.
Sekino in view of Friedman is silent about the impact tool wherein the impact tool further comprises a PCB assembly coupled to the motor housing.
However, However, Beyerl teaches an impact tool further comprising a PCB assembly (Fig. 16A, item 304) coupled to the motor (Fig. 21, iem 126) housing.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sekino, Friedman, and Beyerl to modify the tool of Sekino in view of Friedman to include the PCB assembly of Beyerl.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a controller to optimize the functionality of the impact tool.

Regarding claim 20, Sekino in view of Friedman is silent about the impact tool wherein the PCB assembly includes a heat sink, and wherein the impact tool further comprises a plurality of fasteners directly engaged with the heat sink to couple the PCB assembly to the motor housing.
However, Beyerl teaches the PCB assembly includes a heat sink (Fig. 23A-23B, item 306), and wherein the impact tool further comprises a plurality of fasteners (Fig. 23A-23B, item 406) directly engaged with the heat sink to couple the PCB assembly to the motor housing (Fig. 23A-23B).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Sekino does not disclose a line of action of a radial load exerted by the rear portion of the camshaft on the housing passes through one of the plurality of planet gears and the ring gear, Examiner disagrees. Sekino discloses a multitude of radial loads exerted by the rear portion 132 of camshaft 9 in Figure 1. A plurality of these radial loads have lines of actions which pass through the plurality of planet gears 22 and the ring gear 23, as shown in Figure 1 of Sekino. See above 35 U.S.C. 102 rejection of claims 1 for further details. Therefore the rejection is maintained.
Regarding Applicant’s argument that Sekino does not disclose a support coupled between the front housing and the motor housing, Examiner disagrees. Applicant relies on the assertion that the housing of Sekino is only a single piece and therefore cannot disclose a support coupled between the front housing and the motor housing, however, Examiner notes the claimed limitations do not require the front housing and motor housing to be separate pieces. The support 131 of Sekino is located between the front housing and motor housing, therefore the rejection is maintained.
Regarding Applicant’s argument that Friedman does not disclose bushing defining a forwardmost supported point, Examiner disagrees. Applicant argues that the anvil of Friedman is supporting by bushing 500 and a spindle support bearing 454, therefore providing a more-forward supported bearing. Examiner notes the claimed limitation of “engagement between the bushing and the anvil defines a forwardmost supported point of the anvil” is being interpreted to mean when the anvil and bushing are engaged, the anvil is in its forwardmost supported point. The claimed limitations do not require that the bushing engage the anvil at the most forward position of the impact tool, which is what Examiner believes Applicant to be arguing. Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731